 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 


OPERATING AGREEMENT
FOR
SUNWIN USA LLC
 


 
Units in Sunwin USA LLC (the “Company”) have not been registered with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
or the state securities laws of any state.  Without such registration, Units may
not be sold, pledged, hypothecated, or otherwise transferred by a Member at any
time whatsoever, except upon delivery to the Company of an opinion of counsel
satisfactory to the Company that registration is not required for such transfer
and/or the submission to the Company of such other evidence as may be
satisfactory to the Company to the effect that any such transfer will not
violate the Securities Act of 1933, as amended, and/or applicable state
securities laws, and/or any rule or regulation promulgated thereunder.  In
addition, any sale or other transfer of Units is subject to certain restrictions
that are set forth in this Agreement.
 
This is an Operating Agreement effective as of _________, 2009 among the Company
and those persons and entities identified on Annex A hereto and any Person who
subsequently becomes a member of the Company, as reflected on the Company’s
records (each a “Member” and, collectively, the “Members”).
 
ARTICLE 1
 
FORMATION
 
The Members formed the Company pursuant to the Delaware Limited Liability
Company Act, effective as of the filing of the Company’s Certificate of
Formation with the Delaware Secretary of State.  A duly authorized officer of
the Company shall from time to time execute or cause to be executed all such
certificates or other documents or cause to be done all such filing, recording,
publishing or other acts as may be necessary or appropriate to comply with the
requirements for the formation and operation of a limited liability company
under the Act.  The rights and duties of the Manager, officers and Members shall
be as provided in the Act, except as modified by this Agreement.  The Company
shall also be qualified to do business in such other states as the Manager from
time to time deems appropriate.
 
ARTICLE 2
 
NAME AND OFFICE
 
The business of the Company will be conducted under the name ”Sunwin USA LLC,”
or such other assumed or changed names as the Manager may approve from time to
time; provided, however, that the Company shall provide notice of any such
assumed or changed names to the Members as promptly as practicable after such
change.  The original principal office of the Company will be located at
________________, or such other place as the Manager may from time to time
determine.
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
ARTICLE 3
 
DEFINITIONS
 
3.1           Definitions.  The following terms and phrases used in this
Agreement shall have the following meanings:
 
“Act” shall mean the Delaware Limited Liability Company Act, as it may be
amended from time to time, and any successor thereto.
 
“Affiliate” shall mean, with respect to a specific Person (a) any other Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under the control of a Person or a group of Persons that
control the specified Person; (b) any other Person of which the Member or other
specified Person is an officer or partner or is the beneficial owner of 10% or
more of any class of equity security or interest; (c) any trust or estate in
which the specified Person or an Affiliate of the specified Person has a
beneficial interest or as to which the specified Person serves as a trustee or
in another fiduciary capacity; and (d) any spouse, ancestor, descendant, brother
or sister of the specified Person and any spouse of any of the aforementioned
individuals; and (e) any member, shareholder, director, officer, Manager or
other individual that is a member of key management of such specified
Person.  The term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract or otherwise.
 
“Agreement” shall mean this Operating Agreement, as amended, modified or
supplemented from time to time.
 
“Bankruptcy” shall be deemed to have occurred with respect to any Person, at the
time the Person:  (a) makes an assignment for the benefit of creditors; (b)
files a voluntary petition in bankruptcy; (c) is adjudicated bankrupt or
insolvent; (d) files a petition or answer seeking for the Person any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (e) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in any proceeding of this nature; (f) seeks, consents
to, or acquiesces in the appointment of a trustee, receiver, or liquidator of
such Person or of all or any substantial part of such Person’s property; or (g)
if within 120 days after the commencement of any proceeding against such Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law, the proceeding has not been
dismissed, or if within 120 days after the appointment without such Person’s
consent or acquiescence of a trustee, receiver, or liquidator of such Person, or
of all or any substantial part of such Person’s properties, the appointment is
not vacated or stayed or within 120 days after the expiration of any stay, the
appointment is not vacated.
 
“Business Day” shall mean a day other than a Saturday, a Sunday, or a holiday on
which national banking associations are required or permitted by Law to be
closed in Delaware.
 
“Capital Account” shall mean the individual account maintained, during any
period in which there is more than one Member, for each Member by the Company,
calculated pursuant to Section 7.4.
 

 
- 2 -

--------------------------------------------------------------------------------

 

“Capital Contribution” shall mean the money and the fair market value of
property (net of liabilities assumed by the Company or to which the property is
subject) contributed to the Company by a Member, and as maintained in the
Company’s records.  The Company shall maintain records that set forth the agreed
upon fair market value of each of the assets (other than cash) contributed to
the capital of the Company as determined by the contributing Member and the
Company.
 
“Covered Person” shall mean any Member, acting in its capacity as a Member under
this Agreement, any Affiliate of a Member acting in its capacity as a direct or
indirect owner of a Member or any officer, director, shareholder, partner,
member, employee, representative, agent or Manager of the Company, a Member, or
their respective Affiliates, in each case, acting in connection with this
Agreement.  The term “Covered Person” shall not include any Member or Affiliate
of a Member or any officer, director, shareholder, partner, member, employee,
representative, agent or Manager of the Company, a Member, or their respective
Affiliates, in any case acting in connection with any contract or agreement with
the Company other than this Agreement.
 
“Disability” shall mean an individual’s inability (as determined by a physician
appointed by the Company) due to accident or physical or mental illness, to
adequately and fully perform the duties that the individual was performing for
the Company when the disability began.  If at any time the physician appointed
by the Company makes a determination with respect to an individual’s disability,
that determination shall be final, conclusive, and binding upon the Company, the
individual suffering the Disability and his successors in interest.
 
“Dispose,” “Disposing” or “Disposition” shall mean (a) with respect to any asset
(including Units or any portion thereof), a sale, assignment, transfer,
conveyance, gift, exchange or other disposition of such asset, whether such
disposition be voluntary, involuntary or by operation of law, including the
following:  (i) in the case of an asset owned by an individual, a transfer of
such asset upon the death of its owner, whether by will, intestate succession or
otherwise; (ii) in the case of an asset owned by a Person (other than an
individual), (A) a merger, combination or consolidation or similar
reorganization of such Person, (B) a distribution of such asset in connection
with the dissolution, liquidation, winding up or termination of such Person
(unless, in the case of dissolution, such Person’s business is continued without
the commencement of liquidation or winding up); and (iii) a disposition in
connection with, or in lieu of, a foreclosure of an Encumbrance on such asset,
but such terms shall not include the creation of such an Encumbrance; and
(b) with respect to Units only, any Disposition of an equity interest or other
ownership interest in a Person that, directly or indirectly, owns Units;
provided, however, that the immediately preceding clause (b) shall not apply to
any Disposition for so long as the transferee in such Disposition has no, and
does not exercise any, decision-making authority with respect to the Company.
 
“Economic Risk of Loss” shall mean “economic risk of loss” as described in
Treas. Reg. § 1.752-2.
 
“Encumber,” “Encumbering” or “Encumbrance” shall mean the creation or existence
of a security interest, lien, pledge, charge, mortgage, deed of trust, or other
encumbrance, whether such encumbrance be voluntary, involuntary or by operation
of law.
 

 
- 3 -

--------------------------------------------------------------------------------

 

“Governmental Authority” shall mean any federal, state, county, municipal or
local government or regulatory department, body, political subdivision,
commission, instrumentality, agency, ministry, court, judicial or administrative
body, taxing authority or other authority having jurisdiction over the Company
or the Member, as the case may be.
 
“Gross Negligence” shall mean the gross negligence of a Person pursuant to
Delaware Law.
 
“Inactive Member” shall mean a Member that has no right to (a) interfere, vote
or otherwise participate in the management or administration of the Company’s
business or affairs, (b) vote, interfere or otherwise participate in any matter
subject to the vote, approval or consent of the Members, (c) inspect the
Company’s books of account or records, or (d) request any information or an
accounting of the Company’s transactions.
 
“Incapacity” or “Incapacitated” shall mean the adjudicated incompetency or death
of an individual, or dissolution of the entity comprising any Member, and shall
also include the death of an individual Member when that Member has transferred
all or any part of such Member’s Units to an entity with an extended life (e.g.,
corporation or trust).
 
“IRC” shall mean the Internal Revenue Code of 1986, as amended, modified or
rescinded from time to time, or any similar provision of succeeding Law.
 
“Law” shall mean (a) any law, legislation, statute, act, rule, ordinance,
decree, treaty, regulation, order, judgment or other similar legal requirement,
or (b) any legally binding announcement, directive or published practice or
interpretation thereof enacted, issued or promulgated by any Governmental
Authority.
 
“Manager” shall mean the Person appointed to manage the business and affairs of
the Company pursuant to Section 13.1.
 
“Member Nonrecourse Debt” shall mean “partner nonrecourse debt” as defined in
Treas. Reg. § 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” shall mean the sum of each Member’s share
of the “minimum gain” attributed to a “partner nonrecourse debt” as those terms
are used in Treas. Reg. § 1.704-2(i)(2).
 
“Member Nonrecourse Deductions” shall mean “partner nonrecourse deductions” as
defined in Treas. Reg. § 1.704-2(i)(2).
 
“Minimum Gain” shall mean “partnership minimum gain” as defined in Treas. Reg.
§ 1.704-2(b)(2).
 
“Net Cash Flow” shall mean for any fiscal year, (a) the sum of (i) all cash
receipts of the Company from any sources for such period other than Capital
Contributions or loan proceeds, and (ii) any funds released by the Board of
Managers from previously established reserves (referred to in (b)(ii) below)
less (b) the sum of (i) all cash expenditures of the Company for such period not
funded by Capital Contributions or loan proceeds and not paid out of previously
 

 
- 4 -

--------------------------------------------------------------------------------

 

established reserves (referred to in (b)(ii) below) and (ii) a reasonable
reserve for future expenditures as determined by the Board of Managers.
 
“Net Profits” shall mean the Company’s Taxable Income minus the Company’s Tax
Losses for the applicable period.
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, joint stock company, trust, association, unincorporated entity, or any
division thereof.
 
“Prime Rate” shall mean the prime rate as published in The Wall Street Journal
from time to time.
 
“Taxable Income” and “Tax Losses,” shall mean, for each fiscal year, or portion
thereof, of the Company during which there is more than one (1) Member, the
Company’s taxable income or loss for such fiscal year, or portion thereof,
determined in accordance with IRC § 703(a), with the following adjustments:
 
(a)           All items of income, gain, loss, deduction, or credit required to
be stated separately pursuant to IRC § 703(a)(1) shall be included in computing
Taxable Income and Tax Losses;
 
(b)           Any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Taxable Income and Tax Losses shall be
included in computing such Taxable Income and Tax Losses;
 
(c)           Any expenditures of the Company described in IRC § 705(a)(2)(B)
(or treated as such pursuant to Treas. Reg. § 1.704-1(b)(2)(iv)(i)) and not
otherwise taken into account in computing Taxable Income or Tax Losses, shall be
subtracted from Taxable Income or Tax Losses;
 
(d)           Gain or loss resulting from any taxable disposition of Company
assets shall be computed by reference to the adjusted book value of the assets
disposed of, notwithstanding the fact that the adjusted book value differs from
the adjusted basis of the assets for federal income tax purposes;
 
(e)           Items of depreciation, amortization or other cost recovery with
respect to Company property having a book value that differs from its adjusted
basis for tax purposes shall be computed by references to such property’s book
value in accordance with Treas. Reg. §704-1 (b)(2)(iv)(g); and
 
(f)           Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to the Regulatory Allocations (as defined
in Section 9.5) shall not be taken into account in computing Taxable Income and
Tax Losses.
 
“Units” shall mean the units of ownership in the Company set forth in records
maintained by the Company, which shall be amended to reflect any additional or
transferee Members and any changes in the Members’ Units.  Except as otherwise
provided in this Agreement or by non
 

 
- 5 -

--------------------------------------------------------------------------------

 

waivable provisions of the Act, each Unit shall entitle the owner thereof to one
vote on each matter on which Members are entitled to vote pursuant to the terms
of this Agreement.
 
“Willful Misconduct” shall mean action taken or not taken by a Person or by a
director, officer, Manager, foreman or other employee or agent of the Person,
which action is knowingly or intentionally taken or not taken:  (a) with intent
that injury or damage would result therefrom, or (b) with actual knowledge at
the time of taking or not taking such action that such action taken or not taken
is or would be a material default under this Agreement, or with conscious
indifference to the consequences thereof, or in knowing violation of any
Law.  Without limiting the foregoing definition in any way, Willful Misconduct
does not include any act or failure to act which is involuntary, accidental,
unintentional or negligent, based on any theory of negligence, or which is
required in order to comply with any Law.
 
3.2           Additional Terms.  Other capitalized terms used in this Agreement
but not defined in Section 3.1 above shall have the meanings ascribed to them
wherever such terms first appear in this Agreement; or, if no meanings are so
ascribed, the meanings customarily associated with such terms in the Company’s
industry.
 
3.3           Rules of Interpretation.
 
(a)           The singular includes the plural and the plural includes the
singular.
 
(b)           A reference to the masculine gender shall be deemed to be a
reference to the feminine gender and vice versa.
 
(c)           The word “or” is not exclusive.
 
(d)           A reference to a Person includes its permitted successors and
permitted assigns.
 
(e)           The words “include,” “includes” and “including” are not limiting.
 
(f)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.
 
(g)           The term “day” shall mean calendar day.  Whenever an event or
action is to be performed by a particular date or a period ends on a particular
date, and the date in questions falls on a day which is not a Business Day, the
event or action shall be performed, or the period shall end, on the next
succeeding Business Day.
 
(h)           All references in this Agreement to any Law shall be to such Law
as amended, supplemented, modified and replaced from time to time.
 


 

 
- 6 -

--------------------------------------------------------------------------------

 



 
ARTICLE 4
 
BUSINESS OF THE COMPANY AND FEDERAL INCOME TAX STATUS
 
The business the Company shall be authorized to conduct shall be any and all
activities that limited liability companies are authorized to conduct under the
Laws of the State of Delaware and approved by the Manager in accordance with the
terms of this Agreement.  The Members agree that, for any period during which
there is more than one Member, the Company shall be treated as a partnership for
federal, state and local income tax purposes, and the Members agree not to take
any position or make any election, in a tax return or otherwise, inconsistent
with such treatment; provided, however, the filing of federal, state and local
tax returns shall not be construed to create, and the Members intend that the
Company not be, a partnership (other than for tax purposes) among the
Members.  In the event there is only one Member, the Company shall be treated as
a disregarded entity for federal, state and local income tax purposes or in such
other manner as may be required based on elections under the IRC made by the
Company at the direction of the Managers.
 
ARTICLE 5
 
THE MEMBER AND MEMBERSHIP INTERESTS
 
5.1           Initial Members.  The names and business addresses of, and the
Units held by, the Members are set forth on Annex A.
 
5.2           Additional Members.  The Company may admit additional Members, as
opposed to substituted Members (which shall be admitted in accordance with
ARTICLE 14), from time to time, by decision of the Members in accordance with
the terms of this Agreement, upon the terms and for the consideration determined
by decision of the Members in accordance with the terms of this Agreement, and
such additional Members shall have all the rights of a Member that was admitted,
in accordance with this Agreement, as a substituted Member.  The Company’s
records shall be amended to reflect any changes in the Company’s membership.  A
prerequisite to admission to membership in the Company shall be the written
agreement by the additional Member to be bound by the terms of this Agreement.
 
5.3           No Liability of Member.  Except as otherwise required by law, no
Member will be liable beyond the Member’s Capital Contributions for any debts,
losses or any liability of the Company or of its employees or agents.  Except as
otherwise specifically provided in this Agreement, no Member, after admission to
the Company, shall be obligated to contribute additional funds or property, or
loan money, to the Company.  Nothing in this Section 5.3 shall be interpreted or
applied to alter the explicit terms of this Agreement or the Act, including
without limitation, the limitations set forth in this Agreement and the Act on a
Member’s obligation to contribute towards the liabilities of the Company or
other Members.
 
5.4           Title to Property.  All real and personal property owned by the
Company shall be owned by the Company as an entity and no Member shall have any
ownership interest in such property in its individual name or right, and each
Member’s interest in the Company shall be personal property for all
purposes.  Except as otherwise provided in this Agreement, the
 

 
- 7 -

--------------------------------------------------------------------------------

 

Company shall hold all of its real and personal property in the name of the
Company and not in the name of any Member.
 
5.5           Removal of Members.  Except as otherwise provided in this
Agreement, no Member shall be removed from membership in the Company without
such Member’s consent.
 
5.6           Certificates and Preemptive Rights.  Units of the Company shall be
evidenced by certificates, which shall be signed by an officer or manager of the
Company.  No Member or other Person shall have any preemptive or similar rights
with respect to the Units.
 
5.7           Units as Securities.  Each Unit of the Company shall be treated as
a "Security" governed by Article 8 of the Delaware Uniform Commercial Code.
 
5.8           Fiduciary Duties of Members.  To the fullest extent permitted by
Law, each Member (the “Waiving Member”) hereby agrees to (a) waive any fiduciary
duties or personal liability that any other Member may have to the Company or
such Waiving Member, whether such duties or liability would otherwise arise in
such other Member’s capacity as a Member, Manager or officer, and (b) eliminate
any personal liability any other Member may have to the Company or such Waiving
Member.
 
ARTICLE 6
 
TERM
 
The term of the Company began at the time and date the Company’s Certificate of
Formation was filed with the Delaware Secretary of State, and shall continue
until dissolution in accordance with the terms of this Agreement.
 
ARTICLE 7
 
CAPITAL AND CONTRIBUTIONS
 
7.1           Initial Contribution.  The Company has converted from a Florida
corporation to become a Delaware limited liability company.  Sunwin
International Nutraceutical, Inc.’s (“Sunwin International”) initial Capital
Contribution is that capital in the Company at the time of its conversion.  Wild
Flavors, Inc.’s (“WILD”) initial Capital Contribution consists of certain
services set forth on Annex B attached hereto over a period of two years
commencing as of February 5, 2008 (the “Services”) that it will provide to the
Company, which the Members have agreed are worth $1,000,000.00.  In the event
WILD fails to provide the Services, WILD shall forfeit a number of Units it owns
in proportion to the value of the Services it failed to provide.
 
7.2           Additional Capital Contributions.  If the Members determine (the
“ACC Determination Date”) that the Company requires additional capital
(“Additional Capital Contribution”), then the Company shall request in writing
that the Additional Capital Contribution be made (the “ACC Request”) and WILD
shall have the initial option to make and provide such Additional Capital
Contribution to the Company.  If WILD does not, or will not, make all of the
determined Additional Capital Contribution within 10 days of the ACC
Determination Date, then Sunwin International shall have the option and the
opportunity to make and provide a capital contribution to the Company in the
maximum amount such that WILD’s capital contribution and Sunwin International’s
capital contribution in the aggregate are equal to
 

 
- 8 -

--------------------------------------------------------------------------------

 

the Additional Capital Contribution set forth in the ACC Request.  If, and only
if, Sunwin International and WILD do not in the aggregate provide the entire
amount of the determined and requested Additional Capital Contribution within 25
days of the ACC Determination Date, then the such parties shall seek one or more
third parties to make and provide capital contributions to the Company in the
maximum amount such that WILD’s capital contribution, Sunwin International’s
capital contribution and all capital contributions made by parties other than
such parties in the aggregate are equal to the Additional Capital Contribution
set forth in the ACC Request.  The Members hereby agree that the value of each
Unit of the Company to be received by the parties making a capital contribution
to the Company pursuant to an ACC Request shall be $222.22 per Unit.  The
Members further agree to amend this Agreement, to the extent necessary as a
result of satisfaction of the investment of the Additional Capital Contribution
and in a form acceptable to the Manager, within 10 days after the Company’s
receipt of such Additional Capital Contribution.
 
7.3           Interest on Capital.  No Member shall be paid interest on any
Capital Contribution or any Capital Account.
 
7.4           Capital Accounts. The Members agree that this Section 7.4 shall
apply only in the event that there is more than one Member.  A separate Capital
Account shall be maintained by the Company for each Member in accordance with
Treas. Reg. § 1.704-1(b)(2)(iv).  There shall be credited to each Member’s
Capital Account:  (a) the amount of money contributed by such Member to the
Company; (b) the fair market value of property contributed by such Member to the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under IRC § 752); and (c)
allocations to such Member of Taxable Income.  Each Member’s Capital Account
shall be decreased by:  (x) the amount of money distributed to such Member by
the Company; (y) the fair market value of property distributed to such Member by
the Company (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to IRC § 752);
and  (z) allocations to such Member of Tax Losses.
 
7.5           Revaluation of Company Property.  The Members agree that if there
shall occur, during any period in which there shall be more than one Member, (a)
an acquisition of Units in the Company for more than a de minimis Capital
Contribution, or (b) a distribution (other than a de minimis distribution) to a
Member in redemption of all or part of a Member’s Units, then the Company shall
revalue the assets of the Company at their then fair market value and adjust the
Capital Accounts in the same manner as provided in Section 16.1 in the case of a
property distribution.  If there is a revaluation pursuant to this Section 7.5,
then Capital Accounts shall thereafter be adjusted for allocations of
depreciation (cost recovery) and gain or loss in accordance with the provisions
of Treas. Reg. §§ 1.704-1(b)(2)(iv)(f) and (g), and the Members’ distributive
shares of depreciation (cost recovery) and gain or loss shall thereafter be
computed in accordance with the principles of IRC § 704(c) and the regulations
promulgated thereunder using the traditional method with curative allocations
within the meaning of Treas. Reg. § 1.704-3(c).
 
7.6           Withdrawal and Return of Capital.  Except as expressly provided in
this Agreement, including Section 8.1 with respect to distributions of Net Cash
Flow and Section 8.2 with respect to distributions of other property, no Member
shall be entitled to withdraw any part
 

 
- 9 -

--------------------------------------------------------------------------------

 

of such Member’s Capital Contribution or Capital Account, if any, or to receive
any distribution from the Company.
 
ARTICLE 8
 
DISTRIBUTIONS
 
8.1           Distributions to the Members.  Unless otherwise determined by the
Members in accordance with this Agreement, the Company’s Net Cash Flow shall be
distributed by the Company to the Members.  Distributions of Net Cash Flow,
other than distributions upon liquidation of the Company or in liquidation of
all or a portion of a Member’s Units, shall be made among the Members pro rata
in accordance with their Units, and shall be made quarterly or more often as
determined by the Manager, to the extent possible, on or prior to the date the
Members are required to make estimated tax payments for the previous quarter.
 
8.2           Distribution of Other Property.  The Members shall determine
(a) whether any distributions, other than distributions of Net Cash Flow, shall
be made; and (b) the timing of such distributions, if any.  Distributions of
property to the Members, other than distributions upon liquidation of the
Company or in liquidation of all or a portion of a Member’s Units, shall be made
among the Members pro rata in accordance with their Units.  Any property, other
than cash, distributed to a Member for any reason whatsoever shall be valued,
and Capital Accounts, if any, shall be adjusted, in accordance with
Section 16.1.
 
8.3           Order of Distributions.  Notwithstanding the previous provisions
of this ARTICLE 8, the Members acknowledge and agree that any distributions to
the Members in accordance with a sale of all or substantially all of the
Company’s assets shall be made in accordance with Section 16.1.
 
ARTICLE 9
 
ALLOCATION OF PROFITS AND LOSSES FOR TAX PURPOSES
 
The Members agree that the provisions of this ARTICLE 9 shall apply only in the
event that there is more than one Member:


9.1           Allocations to the Members Generally.  Taxable Income and Tax
Losses shall be allocated among the Members in accordance with their Units.
 
9.2           Limitation on Losses.  Notwithstanding the general allocation of
Taxable Income and Tax Losses described in Section 9.1, no Member shall be
allocated Tax Losses in excess of the aggregate of such Member’s positive
Capital Account balance and such Member’s share of the Company’s Minimum Gain,
and Member Nonrecourse Debt Minimum Gain, until such time as no Member has a
positive Capital Account balance, whereupon subsequent allocations of Tax Losses
shall again be allocated among the Members pro rata in accordance with their
Units.  Furthermore, no Member shall be allocated Tax Losses where it is
reasonably anticipated that such Member’s Capital Account shall be negative at
the end of the fiscal year in which the Tax Losses arise or at the end of the
subsequent fiscal year, as a result of distributions of Net Cash Flow during
such periods, until such time as no Member would have a positive Capital Account
balance after such reasonably anticipated distributions of Net Cash Flow,
whereupon subsequent
 

 
- 10 -

--------------------------------------------------------------------------------

 

allocations of Tax Losses shall again be allocated among the Members pro rata in
accordance with their Units.  Tax Losses not allocated to a Member as a result
of this Section 9.2 shall be reallocated among those Members with positive
Capital Account balances pro rata in accordance with their Units.
 
9.3           Qualified Income Offset.  If a Member receives any adjustment,
allocation, or distribution described in Treas. Reg. §§ 1.704-1(b)(2)(ii)(d)(4),
(5), or (6), then items of Taxable Income shall be specially allocated to such
Member in an amount and manner sufficient to eliminate the deficit balance in
such Member’s Capital Account as quickly as possible.  It is the intention of
the Members that this provision constitute a “qualified income offset” within
the meaning of Treas. Reg. § 1.704-1(b)(2)(ii)(d), and this provision shall be
so construed.
 
9.4           Minimum Gain Chargeback.  If there is a net decrease in the
Company’s Minimum Gain or Member Nonrecourse Debt Minimum Gain during any fiscal
year of the Company, each Member shall be specially allocated, before any other
allocations under this ARTICLE 9, items of income and gain for such fiscal year
(and subsequent fiscal years, if necessary) in an amount equal to such Member’s
share (determined in accordance with Treas. Reg. §§ 1.704-2(g) and
1.704-2(i)(5), as applicable) of the net decrease in the Company’s Minimum Gain
or Member Nonrecourse Debt Minimum Gain, as applicable, for such fiscal year,
provided, however, that no such allocation shall be required if any of the
exceptions set forth in Treas. Reg. § 1.704-2(f) apply.  It is the intention of
the Members that this provision constitute a “minimum gain chargeback” within
the meaning of Treas. Reg. §§ 1.704-2(f) and 1.704-2(i)(4), and this provision
shall be so construed. Notwithstanding anything in this Agreement to the
contrary, the Company’s Member Nonrecourse Deductions shall be allocated solely
to the Member who has the Economic Risk of Loss with respect to the Member
Nonrecourse Debt related thereto in accordance with the provisions of Treas.
Reg. § 1.704-2(i)(1).
 
9.5           Curative Allocations.  The allocations set forth in Sections 9.2
through 9.4 (the “Regulatory Allocations”) are intended to comply with certain
requirements of Treas. Reg. §§ 1.704-1(b) and 1.704-2.  It is the intent of the
Members that, to the extent possible, all Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Taxable Income or Tax Losses pursuant to this Section 9.5.  Therefore,
notwithstanding any other provision of this ARTICLE 9 (other than the Regulatory
Allocations), the Company’s designated officer shall make such offsetting
special allocations of Taxable Income and Tax Losses in whatever manner the
Members determine appropriate so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of the Agreement and all Taxable Income and Tax Losses
were allocated pursuant to Section 9.1.
 
9.6           No Restoration of Deficit Capital Accounts.  No Member shall be
required under any circumstances (either during the period of the Company’s
operation or upon the Company’s dissolution and termination) to restore a
deficit in such Member’s Capital Account or, except as explicitly provided in
this Agreement, otherwise make any contribution of cash or property to the
Company without such Member’s consent, which may be withheld in such Member’s
sole and absolute discretion.
 

 
- 11 -

--------------------------------------------------------------------------------

 

9.7           Contributed Property.  In accordance with the rules of IRC §
704(c) and the Treasury Regulations promulgated thereunder, items of income,
gain, loss, and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its fair market
value at the time of contribution.
 
9.8           Division Among Members.  If there is a change in a Member’s
ownership of Units during a fiscal year of the Company, any allocations pursuant
to this ARTICLE 9 shall be made so as to take into account the varying interests
of the Members during the period to which the allocation relates, using the
interim closing of the books method for determining such allocations, or upon
the unanimous agreement of the Members (including any former Member affected by
such allocations), using any method for determining such allocations that is
provided in IRC § 706(d) and the Treasury Regulations promulgated thereunder.
 
ARTICLE 10
 
BOOKS OF ACCOUNT, RECORDS AND REPORTS
 
10.1           Responsibility for Books of Account and Records. Proper and
complete books of account and records shall be kept by or at the direction of
the Manager, or by such officer to whom such duties may be delegated by the
Manager, in which shall be entered fully and accurately all transactions and
other matters relative to the Company’s business as are usually entered into
books of account and records maintained by persons engaged in businesses of a
like character including, without limitation, a Capital Account for each Member
for any period in which there is more than one Member.  The Company’s books of
account and records shall be prepared in accordance with generally accepted
accounting principles, consistently applied, and shall be kept on the accrual
basis, except in circumstances in which the Members determine that another basis
of accounting will be in the best interests of the Company.  The Company shall,
at all times, maintain those items referred to in §18-305 of the Act.  A Member
may examine or copy such items or any other books or records of the Company,
upon a reasonable written request.
 
10.2           Reports to the Members.  As soon as practicable in the particular
case, the Manager, or such officer to whom such duties may be delegated by the
Manager, shall deliver or cause to be delivered the following reports to each
Member:
 
(a)           Within 20 days after the end of each fiscal quarter, such
information concerning the Company as shall be necessary for the preparation by
Sunwin of reports on Form 10-Q and Form 10-K it files with the Securities and
Exchange Commission and at the end of each fiscal year end, such information
concerning the Company as shall be necessary for the preparation by a Member of
such Member’s income tax or other tax returns; and
 
(b)           Other information as shall be reasonably necessary for the Members
to be advised of the results of the Company’s operations.
 
10.3           Additional Reports.  The Manager, or such officer to whom such
duties may be delegated by the Manager, may, prepare or cause to be prepared,
and deliver or cause to be
 

 
- 12 -

--------------------------------------------------------------------------------

 

delivered to the Members from time to time during each fiscal year, in
connection with distributions or otherwise, unaudited statements showing the
results of the Company’s operations to the date of that unaudited statement.
 
ARTICLE 11
 
FISCAL YEAR
 
The fiscal year of the Company shall end on April 30 of each calendar year.
 
ARTICLE 12
 
THE COMPANY’S FUNDS
 
The Company’s funds shall be deposited in such bank account(s), or invested in
such interest-bearing or non-interest-bearing investments, as shall be
designated by the Manager.  All withdrawals from any such bank account(s) shall
be made by an authorized officer.  The Company’s funds shall be held in the name
of the Company and shall not be commingled with those of any other Person.
 
ARTICLE 13
 
MANAGEMENT OF THE COMPANY
 
13.1           Rights and Duties of the Manager.
 
(a)           The business and affairs of the Company shall be managed by its
Manager in accordance with this Agreement.  The Manager shall constitute the
“manager” of the Company as contemplated under the Act.  Except for situations
in which the approval of the Member is expressly required in this Agreement or
by nonwaivable provisions of the Act, all powers of the Company shall be
exercised by or under the authority of, and the business and affairs of the
Company shall be managed under the direction of, the Manager.
 
(b)           The Company will have one manager, which will be WILD Flavors,
Inc.  WILD shall continue as Manager of the Company for so long as the
distribution agreement dated February 5, 2009, among Sunwin International
Nutraceuticals, Inc., the Company, and WILD remains in effect.  For so long as
WILD is the Manager, no increase in the number of Managers shall be approved by
the Members nor shall any action be taken by the Members that would in any way
terminate, limit, or restrict the Manager’s authority and rights under this
Agreement without the prior written approval of WILD.
 
(c)           The Manager may resign at any time by delivering written notice to
the Company.  A resignation shall be effective when the notice is delivered
unless the notice specifies a later effective date.  A Manager shall be deemed
to have resigned effective upon the Incapacity or Disability of such Manager.
 
(d)           Except as the Members and the Manager may unanimously otherwise
agree, the Manager shall not be entitled to compensation from the Company for
its services as Manager, provided, however, that nothing in this subsection
shall be deemed to prevent the Manager from being compensated for additional
services pursuant to Section 13.3, below.
 

 
- 13 -

--------------------------------------------------------------------------------

 

(e)           To the extent not prohibited by this Agreement or by nonwaivable
provisions of the Act or other federal, state or local laws, the Members hereby
(i) agree and acknowledge that any Member or Manager of the Company, as
applicable, who has a direct or indirect interest in a transaction involving the
Company shall be entitled to vote on such transaction, regardless of such
interest; and (ii) waives any  objection it may have to the right of a Manager
or Member to vote on a transaction involving the Company in which such Manager
or Member has an interest.
 
(f)           The Manager shall not have the authority to make, alter, amend or
rescind this Agreement.  For so long as WILD is the Manager, the Members shall
not make, alter, amend or rescind this Agreement without the prior written
approval of the Manager.
 
(g)           Neither the Manager nor, for so long as WILD is the Manager, the
Members shall undertake the following without the prior written approval of the
other:
 
(i)           causing the Company to dissolve or sell all or substantially all
of its assets;
 
(ii)           causing the Company to enter into any merger, consolidation,
joint venture or similar transaction with any Person; or
 
(iii)           making, altering, amending or rescinding the Company’s
Certificate of Formation.
 
13.2           No Exclusive Duty.  The Manager is not required to manage the
Company as the Manager’s exclusive function and the Manager may have other
business interests and may engage in other activities in addition to those
relating to the Company.  Neither the Company nor any Member will have any
right, by virtue of this Agreement to share in such other investments or
activities of the Manager or to the income or proceeds derived therefrom.  The
Manager will not incur any liability to the Company or to any Member as a result
of engaging in any other business or venture.
 
13.3           Additional Services.  To the extent that the Manager determines
that it would be in the best interests of the Company for other services, in
addition to management services, to be provided by the Manager to the Company,
the Manager shall have the authority to cause such services to be provided to
the Company and shall be compensated for such services at third-party,
arms’-length rates.  In no event, however, shall Manager be entitled to charge
the Company for any services during the two year period commencing on the date
of this Agreement as such services are included in the Services as that term is
defined in this Agreement.
 
13.4           Transactions with Company.  The Manager may, at its option,
purchase stevia products from the Company for the Manager’s own purposes.  The
Members agree that the price to be charged to the Manager for such product shall
not be greater than the price paid by the Company for such product plus five
percent.
 
13.5           Indemnification.  The Company will indemnify the Manager to the
full extent permitted under the Act.  The Company may, to such extent and in
such manner as is determined
 

 
- 14 -

--------------------------------------------------------------------------------

 

by the Manager, but in no extent greater than is permitted under the Act,
indemnify its employees and other agents permitted to be indemnified by the Act.
 
13.6           Officers.  The Company shall have such officers and assistant
officers as the Manager may from time to time deem necessary, all of whom shall
be appointed by the Manager or appointed by an officer or officers authorized by
the Manager to make such an appointment.  The Manager has the authority and
power to delegate all or any portion of its powers to any of the Company’s
officers or assistant officers.  In addition, the Manager may assign titles to
such officers and, unless the Manager decides otherwise, the assignment of such
title shall constitute the delegation to such officer of the authority and
duties that are normally associated with that office.  Any number of titles may
be held by the same individual.  All officers of the Company shall have such
authority and perform such duties in the management of the Company as the
Manager may otherwise assign to them.
 
13.7           Members.
 
(a)           No Member shall have the power or authority to bind the Company
unless such Member has been authorized in writing by the Manager to act as an
agent of the Company.
 
(b)           Meetings of the Members shall be held at such times and places as
are set by Members holding a majority of the outstanding Units entitled to
vote.  Meetings of the Members may be called by any Member or Members owning 25%
of the Units upon at least 10 calendar days’ prior written notice to the
Members.  The notice for a meeting shall state the purpose or purposes of such
meeting and shall provide the time, date and place of such meeting, which shall
be during normal business hours, on a Business Day and at the Company’s
principal office unless the Members holding a majority of the outstanding Units
entitled to vote consent to a different time, date and/or location.  A Member
may waive any notice required by this Agreement before or after the date and
time stated in the notice.  The waiver shall be in writing and be delivered to
the Company for inclusion in the minutes or filing with the Company’s
records.  Attendance at a meeting shall constitute a waiver of any objection as
to lack of notice or defective notice of the meeting, unless the Member at the
beginning of the meeting objects to holding the meeting or transacting business
at the meeting.  Meetings may be held by any means of communication by which all
the Members participating may simultaneously hear each other during the meeting.
 
(c)           A quorum of the Members shall consist of Members holding a
majority of the outstanding Units having voting rights.  If a quorum is present
when a vote is taken, which shall be a prerequisite to the taking of any action
of the Members at a meeting, then the affirmative vote of a majority (or such
greater percentage as is required by this Agreement or nonwaivable provision of
the Act) of the Units held by Members in attendance at the meeting and having
voting rights shall be the act of the Members.
 
(d)           Actions of the Members may be taken by written action executed by
Members owning Units constituting a majority (or such greater percentage as is
required by this Agreement or nonwaivable provisions of the Act) of the votes
held by Members having voting rights, which writing will be filed with or
entered upon the records of the Company.
 

 
- 15 -

--------------------------------------------------------------------------------

 



 
ARTICLE 14
RESTRICTIONS ON DISPOSITIONS AND ENCUMBRANCES OF UNITS


14.1           Bankruptcy; Incapacity.
 
(a)           Upon the Bankruptcy or Incapacity of any Member, that Member shall
be (i) deemed to be an Inactive Member, and (ii) promptly provide notice of such
occurrence to the Company and the other Members, and all acts, consents and
decisions with respect to the Company shall thereafter be made by the other
Members.  The Inactive Member shall, nonetheless, be entitled to receive such
Member’s share of any distributions.
 
(b)           For 180 days from and after the date the Company and the other
Members receive written notice that a Member has become an Inactive Member
pursuant to Section 14.1(a), the other Members shall have an irrevocable option,
pro rata in accordance with the relative ownership of Units of Members
exercising their option or in such other proportions to which such Members may
agree (including through redemption of the Units by the Company) to purchase all
or any portion of the Inactive Member’s Units.  If any Member elects to purchase
all or any portion of the Inactive Member’s Units, the Member shall notify the
Inactive Member of such party’s intention to do so within such time period, and
such Units shall be purchased by the other Members exercising their option in
proportion to their respective Units at that time or in such other proportion as
such Members may mutually agree.  The purchase price of an Inactive Member’s
Units purchased pursuant to this Section 14.1 shall be the Contract Price as
defined by Section 14.8, and shall be payable at the time and in the manner
specified in Section 14.9.  If the other Members purchase less than all of the
Inactive Member’s Units, then the Inactive Member shall remain as such.
 
14.2           Injunctive Relief.  The Members agree that a breach of the
provisions of this ARTICLE 14 may cause the Company irreparable harm for which
monetary damages (or other remedies at law) are inadequate in view of (a) the
complexities and uncertainties in measuring the actual damages that would be
sustained by reason of the failure of a Member to comply with such provisions,
and (b) the uniqueness of the Company’s business and the relationship among the
Members.  Accordingly, the Members consent in advance to the entry of an order
for injunctive relief or directing specific performance as a remedy for any
breach of the provisions of this 04.
 
14.3           Restrictions on Dispositions.
 
(a)           No Member shall Dispose of all or any part of such Member’s Units,
except in compliance with this Agreement.  Except as otherwise provided in this
Agreement, a Member may Dispose of all or any portion of its Units only with the
consent of Members owning a majority of the Units entitled to vote.  The
Disposition of any Member’s Units, in whole or in part, whether or not in
compliance with this Agreement shall not release the Member making such
Disposition from such Member’s obligations under this Agreement unless the
transferee of such Units is approved as a substituted Member by Members holding
a majority of Units entitled to vote, and the transferee, in writing assumes the
obligations of the Member making such
 

 
- 16 -

--------------------------------------------------------------------------------

 

Disposition and acknowledges and agrees to be bound by this Agreement.  Any
Member who attempts to Dispose of such Member’s Units in violation of this
Agreement, whether by operation of law or otherwise, shall be deemed to have
become an Inactive Member and shall further be deemed to have granted the
Company and the remaining Members the option to purchase such Member’s Units at
75% of the Contract Price, subject to the terms (other than the purchase price)
of Section 14.1(b).  The approved Disposition pursuant to this Section 14.3
shall confer upon the transferee the right to become a substituted Member, in
the following manner and subject to the following conditions (any or all of
which may be waived by the consent of Members holding a majority of the Units
entitled to vote):
 
(i)           Each Disposition shall be effective as of the day that the Members
approve the Disposition;
 
(ii)           No Disposition will be effective if the Disposition would, in the
opinion of counsel to the Company (or other counsel acceptable to the Members),
contravene the then applicable rules of any Governmental Authority;
 
(iii)           No Disposition to a minor or incompetent shall be effective in
any respect, except that this limitation shall not apply to a Disposition in
trust for the benefit of a minor, or in custodianship under the Uniform
Transfers to Minors Act or similar legislation;
 
(iv)           Each transferee that is not a previously approved Member shall,
in writing, ratify and agree to be bound by the terms of this Agreement;
 
(v)           The Manager shall have received a copy of the instrument pursuant
to which the Disposition is effected;
 
(vi)           The Manager shall have received an instrument, executed by the
Member making the Disposition and the transferee, containing the following
information, commitments and agreements, to the extent they are not contained in
the instrument described in Section 14.3(a)(v):
 
(A)           The notice address of the transferee;
 
(B)           After giving effect to the Disposition, the commitments of the new
Member to make Capital Contributions, if any, to the Company in accordance with
this Agreement; and
 
(C)           Representations and warranties by the Member making the
Disposition and the transferee that the Disposition and admission are being made
in accordance with all applicable Laws; and
 
(vii)           A favorable opinion of legal counsel reasonably acceptable to
the Members, to the effect that the Disposition and admission (A) are being made
pursuant to a valid exemption from registration under the Securities Act of 1933
and applicable state securities laws and in accordance with those laws, and
(B) in the event there is more than one (1) Member, would not result in the
Company being considered to have been terminated within the meaning of the IRC.
 

 
- 17 -

--------------------------------------------------------------------------------

 

(b)           Except as otherwise provided in this Agreement, the transferee of
Units who is not approved as a substituted Member by Members holding a majority
of the outstanding Units entitled to vote shall be deemed to be an Inactive
Member.  Such Disposition merely entitles the transferee to receive the share of
any distributions to which the Member making the Disposition would otherwise be
entitled and the transferee shall have only those rights specified in the Act
(as limited by this Agreement), and the Member making the Disposition shall
remain liable for such Member’s obligations, if any, under this Agreement.
 
14.4           Payment of Expenses.  The Member effecting a Disposition or
Encumbrance shall pay, or reimburse the Company for, all costs and expenses
incurred by the Company in connection with the Disposition or Encumbrance, on or
before the 10th day after receipt by that Person of the Company’s invoice for
the amount due.
 
14.5           Encumbrance of Units.  A Member may not Encumber all or any
portion of its Units without the consent of Members holding a majority of the
outstanding Units entitled to vote; provided, however, that this Section 14.5
shall not apply to Encumbrances by a Member in favor of one or more lenders
providing financing to the Company, provided that the terms of the instruments
creating such Encumbrance by a Member are acceptable to Members holding a
majority of the outstanding Units entitled to vote and the transferee
acknowledges and agrees that the Encumbrance and the rights acquired by it are
subject in all respects to this Agreement.  Any attempted Encumbrance by a
Member of all or a portion of such Member’s Units, other than in accordance with
this Section 14.5, shall be, and is hereby declared, null and void ab initio.
 
14.6           Right of First Refusal.  If a bona fide offer in writing, signed
by the offeror, shall have been made to a Member for the purchase of some or all
of such Member’s Units (the “Offeree Member”), and such Member desires to accept
the offer, then a true copy of such offer shall be forwarded to the other
Members.  Unless the offeror is an Affiliate, the other Members shall have the
option, pro rata in accordance with the relative ownership of Units of Members
exercising their option or in such other proportion to which such Members may
agree (including through redemption of the Units by the Company), to be
exercised by written notice to such effect to the Offeree Member within 30 days
after receipt of the offer by the other Members, to purchase all or any portion
of the Offeree Member’s Units on the same terms and conditions as are contained
in the offer.  Such notice of acceptance shall set the closing date for the
consummation of the transaction, which shall not be for a date beyond 30 days
from the date of mailing of such acceptance by the Members exercising their
options, or beyond the date of closing set forth in the offer, whichever date is
later, and shall also set forth the time and place of closing, which shall be at
the Company’s principal place of business and shall occur during usual business
hours.  If the other Members do not send a notice of acceptance to the Offeree
Member within the prescribed time, are not ready, willing, and able to
consummate the purchase on the closing date, or the offeror is an Affiliate,
then the Offeree Member shall have the right to sell its Units to the offeror,
provided that, if the offeror is not an Affiliate, the Disposition is (a)
consummated within 60 days after expiration of the 30-day period and (b) is made
strictly in accordance with the terms of the offer and on no more favorable
terms to the offeror.  The Disposition of Units pursuant to this Section 14.6
shall not entitle the transferee to become a substituted Member unless the
Disposition is approved pursuant to Section 14.3.
 

 
- 18 -

--------------------------------------------------------------------------------

 

14.7           Assignees/Transferees Bound by This Agreement.  Any assignee or
Person admitted to the Company as a substituted Member shall be subject to and
bound by all provisions of this Agreement as if originally a party to this
Agreement.
 
14.8           Contract Price.
 
(a)           The “Contract Price” shall equal the fair market value of the
Units that are the subject of the Disposition as of the date of the event
triggering the Disposition.  The fair market value shall be determined by
agreement of the Members, on the one hand, and the Member Disposing of the
Units, on the other hand, within 30 days after the event triggering the
Disposition.  If the Members cannot determine the fair market value of the Units
that are the subject of the Disposition, then an appraiser that shall be
selected in accordance with Section 14.8(b) shall determine the fair market
value of such Units, taking into account the terms of this Agreement and
restrictions on such Units as set forth in this Agreement and the Act.
 
(b)           If the appraisal of Units is required pursuant to Section 14.8(a),
then an appraiser shall be selected by agreement of the Members, on the one
hand, and the Member Disposing of the Units, on the other hand, or, if no
appraiser can be agreed upon by such parties, or such parties do not appoint an
appraiser, then the Company’s regularly employed accounting firm shall select
the appraiser.  The cost of the appraiser shall be split between the Member
making the Disposition of Units being appraised and the Company.  The decision
of the appraiser shall be final and binding upon the Members and the Company.
 
14.9           Time and Manner of Payment.
 
(a)           Any Units Disposed of  to the Company or the other Members
pursuant to this ARTICLE 14, other than pursuant to Section 14.6 (provided that
the terms of the offer include payment terms), shall be paid for, at the
purchaser’s option, either (i) all in cash at the time the Units are Disposed,
or (ii) by a down payment computed in accordance with Section 14.9(b) and
delivery of a promissory note signed by the purchaser(s) for the balance of the
applicable purchase price.  The closing on the Disposition of any Units shall
occur within 30 days after determination of the Contract Price, unless otherwise
specified in this Agreement or in that option or offer.
 
(b)           If the purchaser(s) elect(s) the second option in Section 14.9(a),
then such purchaser(s) shall pay as a down payment 20% of the applicable
purchase price.  The remaining unpaid portion of the purchase price shall be
represented by a promissory note of such purchaser(s), in such form as shall be
reasonably acceptable to the Member making the Disposition, and providing for
four equal annual installments of the remaining unpaid portion of the purchase
price, with each installment due on the anniversary of the Disposition of the
Units.  That promissory note shall provide for the payment of interest with each
payment of principal on the unpaid portion of that promissory note from time to
time, at the Prime Rate, as adjusted each January 1 and July 1, compounded
semi-annually.
 
14.10                      Rights of a Disassociated Member.  The rights and
obligations of a disassociated Member under this ARTICLE 14 are in lieu of any
rights that such Member might have under the Act.  Except as otherwise provided
in this Agreement, no occurrence of an event of
 

 
- 19 -

--------------------------------------------------------------------------------

 

disassociation of a Member under the Act shall cause a disassociation of such
Member from the Company.
 
14.11                      Dispositions to Affiliates.  Notwithstanding any
provision of this Agreement to the contrary, any Member shall be entitled to
Dispose of all, or any portion, of such Member’s Units to an Affiliate free of
any restrictions or requirements in this ARTICLE 14 (including, without
limitation, the requirement that the Affiliate be approved as a substituted
Member by the Members holding a majority of the outstanding Units entitled to
vote) so long as the Affiliate and the Disposition satisfy all the obligations
and conditions of a transferee and a Disposition, as applicable, under
Section 14.3.
 
ARTICLE 15
 
TERMINATION OF THE COMPANY
 
15.1           Dissolution of the Company.  The occurrence of any one of the
following events, as provided below, shall cause a dissolution of the Company:
 
(a)           Subject the provisions of Section 13(g), above, and to winding up
and termination of the Company pursuant to ARTICLE 16, the approval of the
Members of the sale or other disposition of all or substantially all of the
assets of the Company; or
 
(b)           Subject the provisions of Section 13(g), above, and to winding up
and termination of the Company pursuant to ARTICLE 16, the approval of the
Members of the dissolution of the Company.
 
Except as provided in this ARTICLE 15, no event of disassociation of a Member or
a Manager under the Act or event of dissolution under the Act shall cause a
dissolution of the Company.
 
ARTICLE 16
 
WINDING UP; LIQUIDATING DISTRIBUTIONS; TERMINATION
 
16.1           Winding Up and Liquidating Distributions.
 
(a)           Upon dissolution of the Company, the Manager will proceed to
liquidate and wind up the business of the Company.  Upon the winding up of the
Company, the business of the Company may be continued in order to maximize the
Company’s value as a going concern for eventual sale.  If there is more than one
Member at the time the Company is dissolved and liquidated, the Members shall
continue to share profits and losses during the period of liquidation in
accordance with ARTICLE 9.  The Manager, in lieu of selling all or any of the
Company assets, may convey the assets in kind to the Members.  If the Company’s
assets are distributed to the Members, then all such assets shall be valued at
their then fair market value as determined by the Members and, in the event such
dissolution occurs at a time when there is more than one Member, the difference,
if any, of such fair market value over (or under) the adjusted basis of such
assets to the Company shall be credited (or charged) to the Capital Accounts of
the Members in accordance with ARTICLE 9.  Fair market value shall be used for
purposes of determining the amount of any distribution to a Member pursuant to
this Section 16.1.  If the Members are unable to agree on the fair market value
of any Company asset, then the fair market
 

 
- 20 -

--------------------------------------------------------------------------------

 

value shall be determined by a qualified independent appraiser selected by the
Members or, if no appraiser can be agreed upon by the Members, then selected by
the Company’s regularly employed accounting firm.  The Company assets and the
proceeds of any liquidation sale will be applied and distributed at the closing
of any sale in the following order of priority:
 
(b)           To the payment of all debts and liabilities of the Company and all
expenses of liquidation;
 
(c)           To the setting up of such reserves as the Manager may deem
necessary for any contingent liabilities of the Company.  Any reserves will be
deposited with an escrow, to be applied to the discharge of any contingent
liabilities, and, at the expiration of whatever period the Manager may deem
advisable, the balance will be distributed as provided in clause (c) below; and
 
(d)           The balance, if any, will be distributed to the Members in
accordance with their Units.
 
16.2           Termination.  Upon complete liquidation of the Company and
distribution of all Company funds, the Company shall terminate.
 
ARTICLE 17
 
LIABILITY AND INDEMNIFICATION
 
17.1           Limited Liability.
 
(a)           Except as otherwise provided by the Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Covered Person shall be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Covered Person.  No Member
shall be liable for the debts or liabilities of any other Member.
 
(b)           Except as otherwise expressly required by Law, a Member, in its
capacity as Member, shall have no liability in excess of (i) the amount of its
Capital Contribution, (ii) its share of any assets and undistributed profits of
the Company, (iii) its obligation to make other payments expressly provided for
in this Agreement, and (iv) the amount of any distributions wrongfully
distributed to it.
 
(c)           No Member shall be liable for the return of all or any portion of
the Capital Contribution of any other Member.
 
(d)           Except as otherwise expressly provided herein, no Member shall
have any priority over any other Member as to the return of its Capital
Contribution or as to compensation by way of income.
 

 
- 21 -

--------------------------------------------------------------------------------

 

17.2           Exculpation and Indemnification.
 
(a)           The doing of any act or the failure to do any act by any Covered
Person, the effect of which may cause or result in loss or damage to the
Company, if done or omitted to be done in good faith reliance upon advice of
independent legal counsel or accountants employed by or on behalf of the
Company, or if done or omitted to be done in good faith and in a manner
reasonably believed to be within the scope of the authority granted by this
Agreement and in or not opposed to the best interests of the Company, shall not
subject any such Person to any liability to the Company or the Members;
provided, however, that the foregoing shall not relieve any Person of liability
hereunder if it shall have been determined by a court of competent jurisdiction
that such Person committed an act or omission that constitutes fraud, Gross
Negligence or Willful Misconduct.
 
(b)           To the fullest extent permitted by Law, the Company shall
indemnify each Covered Person and shall save and hold each Covered Person
harmless from and in respect of all:  (i) fees, costs and expenses incurred in
connection with or resulting from any claim, action or demand against the
Covered Person (including any claim, action or demand arising under common law
or statute), including attorneys’ fees, which arises out of or in any way
relates to the Company, its properties, business or affairs, or which arises by
reason of any of them being a Covered Person; and (ii) such claims, actions and
demands and any losses or damages resulting therefrom (including all claims,
actions and demands arising under common law or statute), including amounts paid
in settlement or compromise of any such claim, action or demand; provided that
this indemnity shall not extend to conduct by any Covered Person, if it shall
have been determined by a court of competent jurisdiction that such Person
committed an act of fraud, Gross Negligence or Willful Misconduct.
 
(c)           The foregoing right of indemnification shall be in addition to any
rights to which any Member or Covered Person may otherwise be entitled (under
the Act or otherwise), shall continue as to a Covered Person who has ceased to
serve in such capacity, and shall inure to the benefit of the executors,
administrators, personal representatives, successors or assigns of each such
Person.
 
(d)           A Covered Person shall not be denied indemnification in whole or
in part under this Section 17.2 because the Covered Person had an interest in
the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.
 
17.3           Expenses.
 
(a)           To the fullest extent permitted by applicable law, the Company
shall pay the expenses incurred by any Covered Persons acting on behalf of the
Company in defending a civil or criminal action, suit or proceeding against the
Company or any Covered Person, upon receipt of an undertaking by such Person to
repay such payment if such Person shall be determined not to be entitled to
indemnification therefor as provided herein.  Any right of indemnity granted
under this ARTICLE 17 may be satisfied only out of the assets of the Company,
and no Member shall personally be liable with respect to any such claim for
indemnification.
 

 
- 22 -

--------------------------------------------------------------------------------

 

(b)           The Company shall cause to be paid all expenses of the Company
which may include, but shall not be limited to:  (i) all costs of borrowed
money; (ii) legal, audit, accounting, brokerage, and other fees; (iii) fees and
expenses paid to independent contractors; (iv) the cost of any insurance
obtained in connection with the business of the Company; (v) expenses of
revising, amending, converting, modifying or terminating this Agreement or the
existence of the Company; (vi) expenses in connection with distributions made by
the Company to, and communications and bookkeeping and clerical work necessary
in maintaining relations with, Members; and (vii) costs of any accounting,
statistical or bookkeeping services and equipment necessary for the maintenance
of the books and records of the Company.
 
17.4           Insurance.  The Manager shall have the power on behalf of the
Company to purchase and maintain insurance and it shall cause the Company to
purchase and maintain, in reasonable amounts on behalf of the Manager and the
Company’s officers against any liability which the Manager or officers may incur
in their capacities as such, whether or not the Company has the power to
indemnify them against such liability.
 
17.5           Nature of Rights.  The rights set forth in this ARTICLE 17 are
contractual in nature and may not be revised as applied to prior actions of a
Covered Person by a subsequent amendment to this Agreement without such Covered
Person’s prior written approval.
 
ARTICLE 18
 
MISCELLANEOUS
 
18.1           Notices.  All notices, approvals, consents and demands required
or permitted under this Agreement shall be in writing and sent by hand delivery,
facsimile, overnight mail, certified mail or registered mail, postage prepaid,
to the Members at the appropriate address as shown from time to time on the
records of the Company and to the Company and the Manager at their respective
principal office addresses, and shall be deemed given when delivered by hand
delivery, transmitted by facsimile or mailed by overnight, certified or
registered mail.  The Members may specify a different address by notifying the
Company in writing of the different address.
 
18.2           Governing Law.  This Agreement and the rights of the parties to
this Agreement shall be governed by and interpreted in accordance with the Laws
of the State of Delaware, without regard to or application of its conflict of
laws principles.
 
18.3           Benefit and Binding Effect.  Except as otherwise specifically
provided in this Agreement, this Agreement shall be binding upon and shall inure
to the benefit of the parties to this Agreement, and their legal
representatives, heirs, administrators, executors, successors and permitted
assigns.
 
18.4           Headings.  The headings contained in this Agreement are inserted
only as a matter of convenience, and in no way define, limit or extend the scope
or intent of this Agreement or any provision of this Agreement.
 
18.5           Partial Enforceability.  If any provision of this Agreement, or
the application of any provision to any Person or circumstance shall be held
invalid, illegal or unenforceable, then the remainder of this Agreement, or the
application of that provision to Persons or circumstances
 

 
- 23 -

--------------------------------------------------------------------------------

 

other than those with respect to which it is held invalid, illegal or
unenforceable, shall not be affected thereby.
 
18.6           Entire Agreement.  This Agreement constitutes the entire
agreement with respect to the subject matter hereof and supersedes any prior or
contemporaneous oral or written agreement or understanding with respect to the
subject matter hereof.
 
18.7           Enforcement.  In the event of a breach or threatened breach by a
Member of any of the provisions of this Agreement, the Company or the Manager
shall be entitled to obtain a temporary restraining order and temporary and
permanent injunctive relief without the necessity of proving actual damages by
reason of such breach or threatened breach, and to the extent permissible under
the applicable statutes and rules of procedure, a temporary injunction or
restraining order may be granted immediately upon the commencement of any such
suit and without notice.  Nothing in this Agreement may be construed as
prohibiting the Company or the Manager from pursuing any other remedy or
remedies, including without limitation, the recovery of damages.  The Company
and the Manager shall have the right to set off any such damages against any
amounts otherwise payable by it to such Member under this Agreement or
otherwise.  Each Member further covenants and agrees to indemnify and hold the
Company and the Manager harmless from and against all costs and expenses,
including legal or other professional fees and expenses incurred by the Company
or the Manager in connection with or arising out of any proceeding instituted by
the Company or the Manager against the Member to enforce the terms and
provisions of this Agreement if the Company or the Manager is successful in
whole or in part in such proceeding.
 
18.8           No Waiver.  No waiver by any party to this Agreement at any time
of a breach by any other party of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of any similar or
dissimilar provisions of this Agreement at the same or any prior or subsequent
time.
 
18.9           Amendments.  Any amendments, modifications, renewals, alterations
or replacements of or to this Agreement shall be in writing and signed by the
Members.  
 
18.10                      Counterparts.  This Agreement may be executed in
several counterparts, each of which when so executed and delivered shall be
deemed an original but all of which together shall constitute one and the same
instrument.  A Member shall be bound by this Agreement upon such Member’s
execution of this Agreement or a counterpart thereof or such Member’s execution
of a document referring to this Agreement and indicating such Member’s intention
to be bound by this Agreement and any amendments hereto.
 

 
- 24 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have executed this Agreement effective as of the
date first set forth above.
 


 
MEMBERS:


SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC.




By:_______________________________________
 
Its:_______________________________________
 


 
WILD FLAVORS, INC.
 
By:_______________________________________
 
Its:_______________________________________
 

 
- 25 -

--------------------------------------------------------------------------------

 

ANNEX A
 
TO OPERATING AGREEMENT
 
OF
 
SUNWIN USA LLC
 
Member Name and Address
Units of Membership
Sunwin International Neutraceuticals, Inc.
Attention:  Dongdong Lin, CEO
6 Shengwang Avenue
Qufu, Shandong, China 273100
5,500
WILD Flavors, Inc.
Attention:  Chief Operating Officer
1261 Pacific Avenue
Erlanger, Kentucky, USA 41018
4,500



 


 


 


 


 







 






 
- 26 -

--------------------------------------------------------------------------------

 
